Citation Nr: 1430358	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-26 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to service connection for a bilateral hip disability. 

2.  Entitlement to service connection for a bilateral thigh disability.


REPRESENTATION

The Veteran represented by:    Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel
INTRODUCTION

The Veteran served on active duty from December 2003 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran testified at a Travel Board hearing in March 2011 before the undersigned Veterans Law Judge.  A transcript from that hearing is included in the claims file.

The Board in June 2011 denied the issues of service connection for bilateral hip and bilateral thigh disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court granted a Joint Motion for Remand of the parties (the Secretary of VA and the Veteran), and vacated the Board's decision, and remanded the case to the Board for readjudication consistent with the Joint Motion.  The Board remanded the appeal in August 2012 and October 2013.  The Joint Motion and the Board's subsequent remands dealt with providing the Veteran with a VA examination.  That examination occurred in December 2013 with the examiner preparing an addendum in January 2014.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

At the hearing, the Veteran raised the issues of service connection for a left and right shoulder disorder.  Service connection for a left and right shoulder disorder were denied in an April 2009 rating decision.  The Veteran filed a notice of disagreement, and, a statement of the case was issued in August 2009.  However, the Veteran has not perfected an appeal as to these issues.  Therefore, these issues are therefore referred back to the RO for a determination as to whether or not a timely appeal was filed by the Veteran.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, there is competent evidence the Veteran injured his hips in service and the Veteran's current hip strain had its onset from an injury, disease, or event in service.

2.  The Veteran was not diagnosed or treated for bilateral thigh disability in service and a bilateral thigh disability is unrelated to an injury or disease or event in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hip strain are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for bilateral thigh disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As discussed below, the Veteran has essentially filed one claim for symptoms affecting the hips and thigh and as the claim is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claims is not necessary.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis is listed as a disease under § 3.309 as a chronic disease but muscle strains are not listed as a chronic disease under § 3.309

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

The Veteran seeks entitlement to service connection for a bilateral hip disability and a bilateral thigh disability.  The Veteran testified that as a result of the physical exertion including the running and violent twisting required when he was handling dogs (60-90 pounds) in service, over a period of time he noticed that his hips were beginning to hurt more and more.  He testified that he has had problems with his hips and thighs which began during service and still affects him to the present time.  He also testified that he did not seek any medical treatment in service for his hip symptoms because he feared punishment from his military supervisor for going on sick call.  If anyone reported to sick call, the supervisor threatened to take away that person's dog, effectively ending their career.  The Veteran has submitted documentation, both official and contemporaneous news account reporting that the supervisor commanded the unit and controlled personnel with intimidation, hazing, threats, and other tactics.  The investigation reported many unit members were very reluctant to discuss any of the incidents of misconduct and feared retaliation.  The documentation demonstrates that the Veteran was one of the persons subjected to hazing and abuse from the superior or others acting on his behalf.  Eventually, the United States Navy investigated and the superior was forced to resign.

The Veteran's entrance examination in March 2003 indicated the Veteran's hips were found to be normal and his medical history did not disclose any prior hip symptoms or problems.  Service treatment records do not contain any complaints, treatments or diagnoses of a bilateral hip or thigh disorder during service.  The service treatment records contain reports of medical history dated in January 2005, July 2006, and September 2006.  None of those three reports indicate any complaints regarding the hips or thighs or any indication of a disability.  Similarly, in a December 2005 medical surveillance questionnaire, the Veteran denied any muscle or joint problems.

His father in a January 2009 lay statement indicated that prior to entering the military the Veteran had no existing injuries including to his hips.

In February 2009, as a new patient to VAMC, the Veteran complained of bilateral hip pain since 2006. He also reported the pain was getting worse. He was unable to stand for long periods of time.  At that time, radiology reports revealed vascular calcifications and probable bone islands in the right femur; and calcified phleboliths in both the left and right pelvis and hip area.  The examination was otherwise negative with no evidence of any acute fractures or dislocations. 

In February 2011, S. H., another member of the Veteran's unit, provided a statement corroborating the Veteran's assertions that their superior engaged in abusive conduct and intimidated anyone who tried to report to sick call for medical attention.  S. H. also noted the Veteran suffered a shoulder injury in service but does not indicate that the Veteran had suffered any hip or thigh injury or disability in service.

In December 2010, VAMC outpatient notes indicated the Veteran's hip pain was under control.  A similar finding was made in November 2012.  

In a VA examination in December 2013, the Veteran reported that as a handler of military working dogs, training exercises required swinging dogs around as the dogs attacked the Veteran.  He began to feel pain in both his hips.  He did not seek medical attention until 2009.  He has flare-ups with activity and the report indicated it had some interference with siting, standing, or weight bearing, pain on movement, and disturbance of locomotion.  The Veteran worked as a dispatcher in safety and security and the hip disability limited prolonged standing or walking.  The range of motion was normal, see 38 C.F.R. § 4.71a, Plate II.  The Veteran had tenderness or pain to palpitation but there was no motor strength loss or other hip impingement.  

The X-rays revealed a 13 x 7 mm well circumscribed sclerotic lesion with a benign radiographic character in the right femoral neck that was most likely compatible with a bone island.  There also were small calcific densities adjacent to the acetabula bilaterally representing early degenerative changes.  The examiner's diagnosis was a bilateral hip strain.  

In an addendum dated in January 2014, the VA examiner stated the Veteran's hip disability was not that severe as the Veteran did not seek treatment until 2009.  That along with the lack of treatment and an injury resulted in the examiner concluding the Veteran's hip strain was not related to service but more likely than not related to his post-service occupation and activities.  

The Veteran seeks entitlement to service connection for a bilateral hip disability and a bilateral thigh disability.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Veteran himself stated in his notice of disagreement and at his hearing that he does not know exactly what causes his problem and he filed two claims for service connection, a bilateral hip disability and a bilateral thigh disability, but really has one disability that he believes is related to service.  The medical evidence, as noted in the December 2013 VA examination, demonstrates the Veteran has only one disability at issue, a bilateral hip strain.  Therefore, there is no basis for service connection for a separate disability of the thighs because the Veteran does not have a separate disability of the thighs, nor has he had one at any point during the claims period.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Based on the medical evidence, the Board has determined that the Veteran's disability is a bilateral hip disability, not a thigh disability as there is no evidence or contention by the Veteran that he has a separate, distinct thigh disability.  Accordingly, the Board will consider whether the bilateral hip disability should be service connected and therefore denies the bilateral thigh disability as that would be seeking service connection for the same symptomatology.  

As discussed above, the Veteran has been seeking treatment for hip pain since 2009.  He has been diagnosed with a bilateral hip strain with possible degenerative changes indicated in the latest X-rays of record.  As such, Shedden element (1) has been demonstrated.

Also, the Veteran has stated that handling military working dogs during training as the particular incident or activity that caused his current disability.  Although there is no official record of a particular incurrence or treatment in service, the Board finds that such an injury is consistent with the circumstances or conditions for service as a handler of military working dogs.  As noted, the Veteran testified that his hip pain started in during service and has never stopped.  Therefore, Shedden element (2) has been satisfied.  

Finally, the Board finds that Veteran's testimony as to the onset of his bilateral hip disability in service, which has remained until the present, and his attribution of the symptoms to service satisfies Shedden element (3).  The Board finds that the Veteran's statements are credible, and therefore finds that not only is there evidence of in-service incurrence of hip pain, but that the hip pain has recurred from separation to the present.  

While there otherwise is no medical opinion in the file linking the current diagnosis of bilateral hip strain to service, this is a case in which the Veteran's lay opinion is sufficient.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)(Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  The Veteran is competent to describe symptoms and their onset which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).

The Veteran is competent and credible to report that he began experiencing hip pain in service and has experienced hip pain ever since service.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."(emphasis added)); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

As the Veteran's lay statements and testimony is competent and credible with regard to the rigors of his duties as a dog handler in service and the onset of hip pain in service and since, and with evidence of current disability provided by the VA examination based on the same reports of pain or symptoms now as in service, and evidence of an ongoing, continuous relationship between the current disability and service, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

The Board recognizes that the VA examiner did not find a relationship between hip pain and service, but against that evidence is the Veteran's testimony not only as to hip pain, but also the onset and continued presence of hip pain to the present.  It does not appear the VA examiner considered the Veteran's history.  There was no discussion of the onset and continued presence of hip pain since separation.  Further, the examiner appears to believe the severity of the disability injury is pertinent for service connection. The standard is inception or relation to service, not the level of the disability and the evidence need only be in equipoise.  Service connection may be proven by showing inception or aggravation during service. 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Furthermore, the examiner did not take into account the Veteran's evidence of the atmosphere of fear and intimidation in his unit, including discouraging anyone from reporting health problems.  The Board finds the Veteran's testimony is credible that he and others were pressured from seeking medical attention when warranted.  Therefore, to the extent the VA examiner believes in-service treatment is required for this disability, the Board finds there is a credible explanation by the Veteran why he did not seek in-service treatment.  
The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  For the reasons expressed, the Board finds the Veteran's evidence more probative that the opinion of the VA examiner.  

In sum, the Board finds that the evidence of record is at least in equipoise as to the matter of whether the Veteran's current bilateral hip disability is related to military service.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, all three elements of service connection are satisfied, and the benefit sought on appeal is granted as to the issue of service connection for a bilateral hip disability.  


ORDER

Entitlement to service connection for bilateral muscle strain of the hips is granted.

Entitlement to service connection for a bilateral thigh disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


